AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Washington

THERESA SHORTMAN

 

Plaintiff(s)

V. Civil Action No, 3:20-cv-5531-RJB

TELECOM HOME SERVICES, LLC

 

Defendant(s)

Smee ee ee ee es ee

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) TELECOM HOME SERVICES, LLC
3675 Crestwood Parkway, Ste 260
Duluth, GA 30096

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

SMITH & DIETRICH LAW OFFICES, PLLC
3905 Martin Way East, Suite F
Olympia, WA 98506

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

  
  

Date: _June 08, 2020 on SS
) Signature of Clerk or Deputy Clerk
